Title: John Churchman’s Petition, [20 April] 1789
From: Madison, James
To: 


[20 April 1789]

   
   A committee had recommended a cautious approach in supporting Churchman’s proposed scientific expedition to Baffin Bay (see Samuel Stanhope Smith to JM, 26 Mar. 1789 and n. 2).



Mr. Madison. I wish that the committee had stated the expences attending a voyage to Baffin’s Bay, for the purpose of discovering the cause of the magnetic variation as proposed by Mr. Churchman, that the House might be better able to judge of its propriety. Well aware as I am, that public bodies are liable to be assailed by visionary projectors, I nevertheless wish to ascertain the probability of the magnetic theory. If there is any considerable probability that the projected voyage would be successful, or throw any valuable light on the discovery of longitude, it certainly comports with the honor and dignity of government to give it their countenance and support. Gentlemen will recollect, that some of the most important discoveries, both in arts and sciences, have come forward under very unpromising and suspicious appearances.
I am also well aware, that the deranged situation of our treasury, would not warrant us in spending considerable sums in visionary pursuits; but if an inconsiderable sum will answer on this occasion, and there is a probability of improving the science of navigation, I see no reason against it. Gentlemen who have been on the committee understand the subject best, and they will please give the House their sentiments.
